Citation Nr: 1544126	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  14-43 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).

2. Entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.29 (2015) based on hospital treatment or observation for a service-connected disability in excess of 21 days.


REPRESENTATION

Appellant represented by:	Cynthia H. Holman, Esq.


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to February 1969, at which point he was transferred to the temporary disability retired list.

This appeal is before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied entitlement to an increased rating in excess of 50 percent for the back disability, denied entitlement to an increased rating in excess of 10 percent for tender postoperative scars, and denied TDIU.

In response, the Veteran submitted a Notice of Disagreement in July 2013, but the RO failed to issue a Statement of the Case for the issue of the Veteran's back disability and his tender postoperative scars.  The Board does not now address these two issues or remand them for further development as it is granting TDIU based upon the combination of these two service-connected disabilities.  Therefore, although further development may have been needed if a service-connected disability was not the basis of the TDIU issue, that is not the case here.  Allowing further development of the back disability and the tender postoperative scar issues would result in duplicate counting of disabilities.  As such, Bradley v. Peake, 22 Vet. App. 280 (2008), is not applicable.

Additionally, an August 2013 rating decision denied service connection for chronic mental disability.  The Veteran submitted a Notice of Disagreement in August 2013, and a Statement of the Case denied service connection in October 2014.  In December 2014, the Veteran submitted VA Form 9 by which he perfected his TDIU appeal, referencing the July 2012 rating decision that denied a rating increase for his back disability, including TDIU, and appealing "all explicit, implicit and deemed denials in that decision as well as the October 16, 2014 Statement of Case."  Although two Statements of the Case were issued on October 16, 2014, the Board finds that the Veteran submitted the VA Form 9 only for the TDIU issue, based upon the specific reference to the TDIU claim.  Therefore, the TDIU issue is the only issue before the Board on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran is rendered unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.

2. The instant appeal fails to allege specific error of fact or law regarding the issue of temporary total rating based on hospital treatment or observation for a service-connected disability in excess of 21 days.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19 (2015).

2. The appeal of the issue of temporary total rating based on hospital treatment or observation fails to allege specific error of fact or law in the determination being appealed and must be dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Given the Board's favorable decision in granting service connection for TDIU, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

A. TDIU 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2015); Van Hoose, 4 Vet. App. at 363.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

In this case, the Veteran contends that he is unemployable specifically due to his service-connected back disability, although he is also service-connected for tender postoperative scars.  He is evaluated as 50 percent disabling for his back disability as of January 1, 1979, and as 10 percent disabling for his tender postoperative scars as of April 5, 1994.  Under the combined ratings table, these assigned ratings equate to a total disability rating of 60 percent.  38 C.F.R. § 4.25, Table I (2015).

Because the Veteran's tender postoperative scars are results from back procedures related to his back disability, the ratings for these scars and his back disability shall be considered as "one disability" resulting from a common etiology or a single accident.  38 C.F.R. § 4.16(a)(2).  Therefore, the Board finds that the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) are met for the entire period under consideration because the Veteran has one disability rated at 60 percent or more.

The record provides conflicting evidence as to when the Veteran was last employed.  Prior to filing his claim, evidence indicates that the Veteran had worked as a laborer, a clean-up man, a telephone operator, an assistant manager at a pizza restaurant, a security guard, and a Greyhound ticket agent.  Additionally, the Veteran stated in his September 2010 TDIU claim that he last worked full-time in July 1997 as a milk handler, at which time he became too disabled to work.  However, the record indicates that after 1997, the Veteran worked on a cleaning crew, as a sanitation technician (milk production), and as a dishwasher in 2002; as a maintenance worker around 2006; and briefly at a dog kennel in 2008.  The record does not reflect any sort of employment by the Veteran after 2008.  See VBMS, VA 21-526 entry 4/17/69; VA 21-527 entry 5/16/74; Hospital Summary and/or C&P Exam Report entry 9/6/73; VA 10-1000 entry 12/23/74; VA 10-1000 entry 11/7/79; VA Treatment Record entry 6/21/12, p. 75; VA Treatment Record entry 3/10/11, p. 6; CAPRI entry 2/4/14 (Asheville), p. 196; VA Examination entry 3/30/12; Statement in Support of Claim entry 8/17/11.

After a review of all the evidence, the Board concludes that the evidence is at least in equipoise as to whether he is unable to secure or follow substantially gainful employment due to his service-connected back disability.

The evidence in favor of the claim for TDIU includes the Veteran's multiple statements to both VA and his treating physicians showing his belief that he is unemployable due to his service-connected back disability.

Additionally, in his June 2014 Statement in Support of Claim, the Veteran stated that he had constant pain in his back, hips, and legs, which was frequently so bad that he had to withdraw from whatever he was doing and get away from people.  Such incapacitating periods lasted at least two hours.  Although medication helped a little, he stated that it did not substantially relieve the pain.  He reported that the pain made it difficult to sit, stand, lift, walk, reach, push with legs, pull with arms, grip or hold items, pick up items, crawl, bend over at the waist, squat, or sleep at night.

At an August 2010 VA examination, the Veteran reported his current symptomatology.  Upon objective evaluation, the VA examiner found that the Veteran had chronic low back pain and loss of ability to extend his back, the effect of which on the Veteran's usual occupation was restriction to light duty and not engaging in any twisting, bending, stooping, or squatting.

In a February 2012 Orthopedic Surgery Note, the VA treating physician stated that there was certainly "no question that [the Veteran] is not a candidate for any kind of long-standing sitting or standing type of work."  As such, the physician believed him to be unemployable at the present time.  See VBMS, VA Treatment Record entry 2/22/12.

At a March 2012 VA examination, the examiner specifically found that back disability impacted his ability to work.  The examiner stated that the Veteran was to engage in light duty only and was not to do manual labor or any lifting.

Almost a year later in February 2013, the VA treating physician stated that the Veteran was fully disabled, incapable of desk work, and would not be a candidate for vocational rehabilitation, based upon the degree of incapacitating pain from weight bearing activities despite pain management efforts.  See VBMS, VA Treatment Records entry 6/21/12, p. 161.

Finally, in May 2014, a VA treating physician provided a letter, which stated that the Veteran is disabled from working in any capacity due to his chronic back pain.  See VBMS, VA Treatment Record entry 6/4/14.

Based on the above, the Board finds that the evidence at least in equipoise as to whether the Veteran is unable to secure gainful employment due to his service-connected back disability.

Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a TDIU are met for the entire period on appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B. TEMPORARY TOTAL RATING 

Next, the Veteran contends that he is entitled to a temporary total rating based on hospitalization at VA Medical Center (VAMC) Asheville from December 7, 2013, to January 3, 2014.

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29.  Subject to the provisions of paragraphs (d), (e), and (f) of § 4.29, this increased rating will be effective the first day of continuous hospitalization and will be terminated effective the last day of the month of hospital discharge (regular discharge or release to non-bed care) or effective the last day of the month of termination of treatment or observation for the service-connected disability.  38 C.F.R. § 4.29(a).

Notwithstanding that hospital admission was for disability not connected with service, if during such hospitalization, hospital treatment for a service-connected disability is instituted and continued for a period in excess of 21 days, the increase to a total rating will be granted from the first day of such treatment.  If service connection for the disability under treatment is granted after hospital admission, the rating will be from the first day of hospitalization if otherwise in order.  38 C.F.R. § 4.29(b).

The assignment of a total disability rating on the basis of hospital treatment or observation will not preclude the assignment of a total disability rating otherwise in order under other provisions of the rating schedule, and consideration will be given to the propriety of such a rating in all instances and to the propriety of its continuance after discharge.  Particular attention, with a view to proper rating under the rating schedule, is to be given to the claims of veterans discharged from hospital, regardless of length of hospitalization, with indications on the final summary of expected confinement to bed or house, or to inability to work with requirement of frequent care of physician or nurse at home.  38 C.F.R. § 4.29(c).

Additionally, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).

After a review of all of the evidence of record, lay and medical, the Board finds that the Veteran fails to allege specific error of fact or law as there is no service-connected disability for which the Veteran was under hospital treatment or observation for a period in excess of 21 days.

The Veteran's attorney in her November 2014 letter alleged that the Veteran aggravated his service-connected back condition after losing consciousness and falling.  Upon being transported to Park Ridge Hospital still unconscious, she stated that he was found to have pulmonary embolism secondary to deep vein thrombosis, respiratory failure, and sepsis and to have reinjured his shoulder and aggravated his back condition during the fall.  She alleged that he received treatment for pain in the low back throughout his hospitalization.  She also referenced subsequent hospitalization of the Veteran in February 2014, alleging it was for "debility secondary to" respiratory failure, which caused the fall that aggravated his back pain.

Additionally, the Veteran's attorney argued that the Veteran is qualified for temporary total disability due to his deep vein thrombosis, which is caused by damage to the veins from sources including surgery.  She asserted that his back condition required more than one surgery and thus is a "likely candidate" for having caused the deep vein thrombosis.

The private treatment records reflect a period of hospitalization at Park Ridge Hospital from December 7, 2013, to December 10, 2013.  The Veteran was admitted to the emergency room due to a decreased level of responsiveness and mental status changes.  The diagnostic impressions upon admission included:  pneumonia, acute hypoxic and hypercarbic respiratory failure, acute renal failure, sepsis, encephalopathy, and venous thromboembolism prophylaxis.  The discharge summary lists his final diagnoses as:  pneumonia with acute hypoxic and hypercapnic respiratory failure with sepsis; systolic congestive heart failure with possible acute exacerbation in the setting of acute renal failure; metabolic encephalopathy; diabetes mellitus; hypomagnesemia; atrial fibrillation; deep venous thrombosis of right lower extremity; protein calorie malnutrition; and recurrent back pain.  Although recurrent back pain was listed as a final diagnosis at the time of transfer, the Veteran did not receive any treatment for his back.  He had merely reported some longstanding, chronic pain of uncertain etiology in the lower back.

VA treatment records show that, on December 10, 2013, the Veteran was transferred from Park Ridge Hospital to VAMC Asheville, where he remained hospitalized until December 18, 2013.  The diagnoses at discharge included:  sepsis, acute encephalopathy, right lower extremity venous thromboembolism prophylaxis, paroxysmal atrial fibrillation, diabetes mellitus type II, acute kidney injury, community acquired pneumonia, pulmonary embolism, chronic non-malignant pain, and lucency in left iliac wing.  Additionally, a left shoulder arthroscopy, rotator cuff decompression, and revision rotator cuff repair was listed as a diagnosis and as having been done on December 4, 2013.

The VA treatment records show that the Veteran was hospitalized again from December 18, 2013, to January 3, 2014, for his left shoulder rotation cuff tear.  However, no medical records reflect that the Veteran received treatment for his back during these periods of hospitalization.

Despite the Veteran's attorney's contentions, the medical records contradict her statements as to the circumstances around the Veteran's hospitalization and the treatment received.  She appears to be combining two separate periods of hospitalization of the Veteran in September 2013 and December 2013.  Although the Veteran was hospitalized in September 2013 as a result of a fall due to loss of consciousness, the relevant period of hospitalization before the Board is December 7, 2013, to January 3, 2014.  The evidence of record clearly demonstrates that the Veteran was hospitalized in December 2013 due to mental change status and was initially diagnosed with pneumonia, acute hypoxic and hypercarbic respiratory failure, acute renal failure, sepsis, encephalopathy, and venous thromboembolism prophylaxis.  He is not service-connected for any of these disorders.  Furthermore, the records do not show that he received any treatment for his back during this period of hospitalization at either Park Ridge Hospital or VAMC Asheville.

Additionally, the Board notes that the Veteran is already being granted total disability based upon individual unemployability due to his service-connected disabilities.  Therefore, granting temporary total disability rating based upon those same service-connected disabilities is duplicative.  Although 38 C.F.R. § 4.29(c) states that the "assignment of a total disability rating on the basis of hospital treatment or observation will not preclude the assignment of a total disability rating otherwise in order under other provisions of the rating schedule," it does not state that a veteran may receive temporary total rating based upon hospitalization or treatment even when total disability rating has been granted on some other basis, such as TDIU.

In light of the fact that the Veteran was not hospitalized for a service-connected disability, the Board finds that the instant appeal fails to allege specific error of fact or law regarding the issue of temporary total rating based on hospital treatment or observation.  As such, the appeal of this issue must be dismissed.


ORDER

A total rating based on individual unemployability due to service-connected disabilities (TDIU) is granted.

The appeal of the issue of entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.29 based on hospital treatment or observation is dismissed.




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


